DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2021 has been entered.
Claims 1 and 3-23 are pending.   
The previous rejections have been updated as necessitated by amendments to the claims. The updated rejections follow.
Response to Amendment
The declaration under 37 CFR 1.132 filed 28 January 2021 is insufficient to overcome the rejection of claims 1 and 3-23 based upon 35 USC 103 as set forth in the last Office action because:  
The affidavit argues that the Davies fractionator would be at a higher temperature than 232°C, since the desired naphtha endpoint is 232°C.
In response, Examiner notes that Davies teaches the endpoint may be 440°F (226°C) or 450°F (232°C) [0021].  Further, Davies teaches that it may be desirable to fractionate off a diluent having a cut point of 250°F (121°C) [0020] since lower boiling range diluents require less volume [0020].  
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately determined a cut point, such as in the range claimed, for the benefit of obtaining the desired diluent.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-12, 14-15, 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies (US 2002/0170846) in view of Wagner (US 2015/0315385) and Jalsjo (US 2015/0267128).
Regarding claims 1, 8 and 12
Davies teaches fractionating off the naphtha fraction 30 to be recycled and reused as diluent and sending the heavy fraction 28 to upgrading [0027].  Davies teaches that the naphtha used as diluent can boil in the range of up to 420-450°F (215-232°C) [0021].  
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected a fractionation temperature of 215-232°C in the Davies process, for the benefit of obtaining the desired naphtha diluent off the top.  In addition to Davies teaching of using diluents boiling up to 420-450°F, Davies also notes that using lighter diluents, such as a very light naphtha having an endpoint of 250°F (121°C) can also be used to reduce the viscosity of bitumen [0020].  Further, Davies notes that if lighter diluent is used, a smaller quantity may be used [0020].  In this regard, Examiner notes that the person having ordinary skill in the art may select an appropriate cut point in order to obtain the desired diluent.  
Further in this regard, Wagner teaches that various diluents can be used to dilute bitumen for transportation including gas condensates, natural gasoline, naphtha, kerosene, other light hydrocarbon fractions, etc [0024].  Examiner notes that these are the same diluents indicated in Applicant’s instant specification [0054]. 
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Wagner diluents in combination with the Davies diluents, or to guide selection of the Davies diluents.
The previous combination does not explicitly disclose (1) transport by railcar having a refinery or unloading terminal as an eventual destination (2) the claimed volume percent of first diluent and C6/C7 in the modified bitumen.
Regarding (1), Jarlsjo teaches that it is well known in the art to transport diluted bitumen by rail car to unloading terminal production facility [0002-0006].
Therefore, it would have been obvious to the person having ordinary skill in the art to have used suitable means such as a rail car to transport the bitumen product of Davies to the refinery or upgrading 
Regading (2), the prior art teaches the same dilution of the same bitumen using the same diluents as indicated in Applicant’s instant specification.  
Therefore, it would have been obvious or expected to the person having ordinary skill in the art that the same products having the same properties as claimed would result.  Examiner additionally nots Jarlsjo teaching that upon arrival in in the rail terminal, diluents including pentane, hexane, and heptane are removed by distillation [0002-0005].  In this regard, Examiner notes that there is a reasonable expectation of success that the C6 and C7 compounds would be present in the modified bitumen, as Jarlsjo teaches separation of these compounds.  
Regarding claims 3-4, 9-11, and 14-15, it is expected that the same bitumen compositions having the same viscosity, density and other product properties would result, since the process teaches the same process steps applied to the same feeds at the same conditions as claimed.
Regarding claims 5-6 and 18-23, Davies teaches atmospheric distillation [0030].  
Davies does not explicitly disclose two columns operating in parallel or series.
However, Examiner notes that duplication of parts is prima facie obvious. 
In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Examiner notes that it is prima facie obvious to the person having ordinary skill in the art to select batch or continuous mode operation.  In reDilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.).
Regarding claim 7, Davies teaches removing hydrogen sulfide from the heavy fraction in a hydrotreater [0030].
Regarding claim 13, Wagner teaches using suitable amounts of diluents including 10-50% [0025]
Wherein the diluent comprises hydrocarbon components in the C5-C10 range [0024].
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected appropriate diluents in appropriate amounts, for the benefit of appropriately diluting the bitumen so that it can be transported.
Regarding claims 16-17, Davies does not explicitly disclose cooling the heavy fraction to a temperature of 100 degrees c or less to be transported.
However, Wagner notes that mixtures of bitumen and diluent to be transported are suitably in the temperature range of 5-100 deg C [0036].
Therefore, it would have been obvious to the person having ordinary skill in the art to have adjusted the bitumen/diluent mixture to an appropriate handling temperature, such as that disclosed by Wagner, so it may be transported safely.  It is not seen where such a modification would result in any new or unexpected results.
Response to Arguments
Examiner considers Applicant’s arguments to be:
Davies teaches much higher temperatures than claim 1.  Davies teaches a light fraction of 650-700°F and a heavy fraction of 650-700°F+ .
Davies does not disclose heavy hydrocarbons greater than C5 in the diluent.  
Directing the bitumen composition to railcars is not obvious.
Regarding Applicant’s first argument, Davies teaches an additional fractionation step to recover a naphtha fraction 30 to be recycled and reused as diluent [0027].  Davies teaches that the naphtha used as diluent can boil in the range of up to 420-450°F (215-232°C) [0021].  Therefore, it would have been obvious to the person having ordinary skill in the art to have selected a fractionation temperature of 215-232°C in the Davies process, for the benefit of obtaining the desired naphtha diluent off the top. Davies also notes that using lighter diluents, such as a very light naphtha having an endpoint of 250°F (121°C) can also be used to reduce the viscosity of bitumen [0020].  Further, Davies notes that if lighter diluent is used, a smaller quantity may be used [0020].  In this regard, Examiner notes that the person having ordinary skill in the art may select an appropriate cut point in order to obtain the desired diluent.  
Further in this regard, Wagner teaches that various diluents can be used to dilute bitumen for transportation including gas condensates, natural gasoline, naphtha, kerosene, other light hydrocarbon fractions, etc [0024].  Examiner notes that these are the same diluents indicated in Applicant’s instant specification [0054]. Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Wagner diluents in combination with the Davies diluents, or to guide selection of the Davies diluents.
Regarding Applicant’s second argument, Examiner notes that Davies disclosed naphtha diluent [0027].  Naphtha diluent would contain C5-12 hydrocarbons.  Examiner additionally notes that the rejections of claims 13 and 16-17 further note Wagner which discloses appropriate diluents in the C5-C10 range [0024].  Examiner additionally notes that Jarlsjo has been added to the rejections to show 
Regarding Applicant’s third argument, Examiner notes that Davies teaches transporting bitumen to an upgrading facility [0015].  Further, Jarlsjo teaches that bitumen and diluted bitumen are transported to rail terminal or loading ports in producing regions using rail cars [0002-0006].
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MICHELLE STEIN/Primary Examiner, Art Unit 1771